Maeshall, J.
Under the rules governing the subject, it is the opinion of the court that no legitimate ground exists for disturbing the decision of the trial court in this case on the controverted matters of fact.
There is left to- be determined this question of law: In case of insurance of a farm barn and of live stock customarily kept therein when not in use against loss by fire, the live stock being described as “therein, on the farm and from lightning at large,” is risk of loss of the stock by fire while, temporarily and according to custom, off the farm, included in the contract, there being no negative thereof expressly or by necessary inference, other than suggested by the words “therein, on the farm,” etc. ? The proposition is ruled in the affirmative, as respondent’s counsel contend and the trial court decided, by Noyes v. N. W. Nat. Ins. Co. 64 Wis. 415, 25 N. W. 419.
In the case referred to this court, while recognizing the existence of some conflict in the authorities, adopted the doctrine sustained, as it was thought, by the great weight of authority, that such language in a policy of insurance as that under consideration, unrestrained by other language, with' reference to personal property which in the ordinary course of things is not kept constantly in a particular location, should be held to have been used as merely descriptive of the subject of the insurance and its customary location, the dorm inant idea being insurance against risk of loss from specified causes; that such dominant idea should be regarded as having been intended to extend beyond the customary location of the property so as to include the ordinary incidental changes common thereto. The court referred to many cases involving insurance of live stock on farms and there are many oth*435ers subsequently decided. Peterson v. Mississippi V. Ins. Co. 24 Iowa, 494; Mills v. Farmers’ Ins. Co. 37 Iowa, 400; McCluer v. Girard F. & M. Ins. Co. 43 Iowa, 349; Trade Ins. Co. v. Barracliff, 45 N. J. Law, 543; Holbrook v. St. Paul F. & M. Ins. Co. 25 Minn. 229; Am. Gent. Ins. Co. v. Haws (Pa.) 20 W. N. C. 370, 11 Atl. 107; Haws v. Fire Asso. 114 Pa. St. 431, 7 Atl. 159.
The rule involved is one of construction. Tbe idea is tbat tbe dominant purpose of tbe insurance being protection against loss from specified causes it could not be effectuated if tbe language of tbe policy restricted liability to' loss occurring while tbe subject of tbe insurance remained in its customary location wben not in use, incidental, changes, as matter of common knowledge, being necessary to tbe enjoyment of the property in tbe ordinary way. So; under familiar rules, the absurd result tbat would happen in case of a strict construction or of treating tbe language as descriptive of the particular location of tbe property at tbe time of tbe happening of tbe loss is avoided by a free and liberal construction, tbe language being regarded as descriptive only of the subject of tbe insurance and of tbe general location thereof. In tbat way only, it is thought, could tbe mutual intention of tbe parties be effected. Obviously, as tbe fact is, tbe rule of construction applies only to such kinds of property as in tbe very nature of things does not and cannot without rendering tbe same substantially useless have a permanent location, as in a particular building or in a building at all. Tbe rule is particularly applicable to horses because of tbe fact tbat use thereof for any purpose is commonly outside of a barn and because, on a farm, even wben not in use they are commonly turned out to pasture.
Tbe extent to which the rule under discussion has been carried in some jurisdictions goes much farther than is required for the purposes of this case, and perhaps than could be reasonably sustained. We refer to two illustrations, not *436at this time with approval, but to show how broadly the rule has been applied.
In Am. Cent. Ins. Co. v. Haws, supra, the language of the policy after the description of the property insured was this: “All contained in his new two-story frame barn, situated,” etc. It was held to cover loss of a horse which was killed while at large in a pasture adjoining the barn, notwithstanding this language: “This policy shall be void and of no effect if the property be removed to any other building or location than that described therein.”
In McKeesport M. Co. v. Ben Franklin Ins. Co. 173 Pa. St. 53, 34 Atl. 16, patterns were insured against loss by fire. They were described as in the pattern shop. The undertaking was to insure the patterns “while located and contained as described herein, and not elsewhere,” etc. The property was destroyed by fire while in use temporarily in a building near the pattern shop, which building was part of the manufacturing plant covered by the insurance. The pattern shop was not injured and had the patterns remained located therein the loss thereof would not have occurred. It was held that the policy covered the loss.
The law as above indicated and applicable to this case had been well settled in this state for more than twenty years before the insurance contract before us was made. Hence, if, as an original proposition, there could be any serious doubt as to its proper construction, there cannot be under the circumstances. The parties must be presumed to have, under standingly, used the language they did in the broad sense which the established rule of construction suggests. Had it been desired to escape the effect of such rule, words might readily have been adopted to effect such desire. As the case stands, the judgment is right and must be affirmed.
By the Court. — Judgment affirmed.